PER CURIAM.
Appellant was convicted of robbery and sentenced to fifteen years imprisonment. For reversal, it is contended that the trial court erroneously instructed the jury as to its responsibility to arrive at a verdict if possible by harmonizing their differences of opinion after the jury had been out for an hour and a half.
We have examined the cases cited by counsel for the parties, and it appears to us that the giving of the questioned instruction was not prejudicial in the circumstances. The giving of said instruction was wholly authorized by the Supreme Court’s decision in Nelson v. State, 148 Fla. 338, 4 So.2d 375. Accordingly, the judgment appealed is
Affirmed.
WIGGINTON, Acting C. J, and CARROLL, DONALD K., and SPECTOR, JJ., concur.